Citation Nr: 0710503	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 60 
percent for herniated nucleus pulposus of the cervical spine, 
status post laminectomy C6-C7, for accrued purposes.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to April 1986.  
He died in July 2000.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In a November 2000 rating decision, the RO increased the 
veteran's disability rating to 20 percent for his herniated 
nucleus pulposus of the cervical spine, effective July 16, 
1999 on an accrued basis.  The appellant filed a notice of 
disagreement in August 2001, seeking a disability rating 
greater than 20 percent as well as an effective date earlier 
than July 16, 1999.  In an April 2003 rating decision, the RO 
increased the veteran's disability rating to 60 percent 
effective July 20, 1998.  In April 2004, the appellant filed 
another notice of disagreement.  Although she agreed with the 
July 20, 1998 effective date, she felt a 100 percent 
disability rating for the herniated nucleus pulposus of the 
cervical spine was in order because the veteran's disability 
affected his spine.  

The appellant testified before the undersigned at a Travel 
Board hearing in April 2005.  A transcript of that hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran died in July 2000, while a claim for 
entitlement to an increased rating for his service-connected 
cervical spine condition was pending; the appellant filed a 
claim for accrued benefits in connection with this claim 
within one year of the veteran's death.

2.  Prior to the veteran's death, there is no evidence of him 
being bedridden due to his herniated nucleus pulposus of the 
cervical spine, the necessity of long leg braces, or 
ankylosis.  
.  
3.  The veteran had the following service-connected 
disabilities: herniated nucleus pulposus cervical spine, 
status post laminectomy C6-C7, rated as 60 percent disabling; 
chronic open angle glaucoma with early cataracts, rated as 30 
percent disabling; residuals of right knee injury with torn 
medial meniscus and osteoarthritis, rated as 10 percent 
disabling; bilateral sensorineural hearing loss, rated 
noncompensable; recurrent sliding hiatal hernia, rated as 
noncompensable; callus formation, left foot lateral border 
fifth toe, rated as noncompensable; and chronic bursitis, 
left shoulder, rated as noncompensable; the combined service-
connected disability rating was 80 percent.  

4.  Prior to his death, the evidence does not show that the 
veteran was unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.   



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for herniated nucleus pulposus of the cervical spine, 
status post laminectomy C6-C7, to include individual 
unemployability for accrued purposes have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (2002).  

2.  The criteria for entitlement to TDIU for accrued purposes 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating for Herniated Nucleus Pulposus of 
the
Cervical Spine, Status Post Laminectomy C6-C7

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. 5121(a); C.F.R. 
3.1000(a).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 
38 U.S.C. § 5121(a) to repeal the two-year limit on accrued 
benefits for deaths occurring on or after December 16, 2003).   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cervical spine disability is evaluated as 60 
percent disabling under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome, effective from July 20, 1998 to 
the date of his death on July 29, 2000.  Under the rating 
criteria as it existed at the time of the veteran's death, 60 
percent is the maximum schedular rating under Code 5293, 
which is assigned when disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Under the old criteria, 100 
percent ratings are possible under Code 5285, residuals of 
vertebral fracture, and Code 5286, complete ankylosis of the 
spine.  38 C.F.R. § 4.71a (2001).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  Since the 
veteran's death occurred prior to the 2002 and 2003 
amendments of the rating schedule for spine disabilities, the 
amended criteria do not apply to this case.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  See VAOPGCPREC 36-97 (38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293). 

In this case, cervical spine X-rays performed by the VA in 
July 1998 revealed mild to moderate degenerative changes of 
the mid and lower cervical segments, with C6 and C7 fused 
anteriorly.  Disc height at C7, T1 was minimally reduced.  

The veteran's private neurologist treated him in 2000 for 
right arm numbness and tremor (upon elbow flexion), as well 
as numbness in the right arm from the shoulder to the little 
finger (medial aspect) and ring finger.  The veteran 
complained of constant dull neck pain and intermittent 
stiffness for the past three years.  The neurologist found 
decreased range of motion of the neck limited to 20 degrees 
bilaterally, with pain on abduction of the shoulder at 90 
degrees on the right.  Cranial nerve examination, gait, and 
coordination were normal.  There was decreased pin prick 
sensation over the right lateral forearm and the ulnar hand.  
The veteran's reflexes were decreased in the right arm in the 
biceps and triceps.  There was no evidence of sensory loss or 
weakness in the lower extremities, disturbance of the bowels 
or bladders, or sexual dysfunction.  The veteran was 
diagnosed with cervical radiculopathy, ulnar neuropathy, 
degenerative change of the shoulder joint, and essential 
tremor.  

The veteran's final medical records are from the Sansum-Santa 
Barbara Medical Foundation Clinic in Santa Barbara, 
California.  The veteran was afforded an MRI in July 2000 
which found severe central spinal stenosis at the C3-C4 
level, with the C4 nerve roots exiting though the mildly 
narrowed foramina bilaterally; severe central spinal stenosis 
at the C4-C5 level with the spinal cord severely flattened 
and the C5 nerve roots exiting through the severely narrowed 
neural foramina bilaterally; and moderate to severe spinal 
stenosis at the C5-C6 level, with the C6 nerve roots exiting 
through the severely narrowed neural foramina bilaterally.  
The veteran was diagnosed with cervical spondylosis and 
severe central stenosis.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 60 
percent for the veteran's cervical spine disability.  38 
C.F.R. § 4.7.  Under the rating criteria in effect at the 
time of the veteran's death, the veteran is entitled to an 
increased rating only if there is evidence of ankylosis or 
vertebral fracture to support the application of Codes 5285 
or 5286.  However, service connection has never been claimed 
nor established for a vertebral fracture, nor was service 
connection in effect for any segment of the spine other than 
the cervical spine.  Thus, Codes 5285 and 5286 are simply not 
applicable.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 60 percent for herniated nucleus pulposus of the 
cervical spine, status post laminectomy C6-C7.

Total Disability for Individual Unemployability

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Where the veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

In this case, the veteran had the following service-connected 
disabilities: herniated nucleus pulposus cervical spine, 
status post laminectomy C6-C7, rated as 60 percent disabling; 
chronic open angle glaucoma with early cataracts, rated as 30 
percent disabling; residuals of right knee injury with torn 
medial meniscus and osteoarthritis, rated as 10 percent 
disabling; bilateral sensorineural hearing loss, rated 
noncompensable; recurrent sliding hiatal hernia, rated as 
noncompensable; callus formation, left foot lateral border 
fifth toe, rated as noncompensable; and chronic bursitis, 
left shoulder, rated as noncompensable.  The combined 
service-connected disability rating was 80 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

However, the Board finds that the evidence does not support 
the conclusion that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities prior to his death.  
Specifically, there is no competent medical opinion of record 
indicating that the service-connected disabilities rendered 
the veteran unemployable.  The evidence is silent with 
respect to any medical opinion that the veteran's service 
connected disabilities precluded all forms of substantially 
gainful employment consistent with his qualifications.  
According to the report of separation from service, he was a 
high school graduate and during his military career had 
extensive training in various fields including aircraft 
mechanics and as a radar technician.  Moreover, there is no 
objective evidence of record indicating that the veteran was 
unemployed at the time of his death as a result of any of his 
service connected disabilities.  During her April 2005 Travel 
Board hearing, the appellant testified that the veteran was a 
maintenance worker for a convalescent home in Boise, Idaho in 
or around 1998 until his employment was terminated for 
unknown reasons.  The veteran later obtained a job as a 
census taker in Nevada, but quit after he was diagnosed with 
an aneurism.  

In conclusion, the Board finds that the preponderance of the 
evidence of record at the time of the veteran's death is 
against entitlement to TDIU.  38 C.F.R. § 4.3.  Although the 
percentage criteria set forth at 38 C.F.R. § 4.16(a) are met, 
the evidence does not demonstrate that the veteran was 
unemployable due to service-connected disabilities.  The 
appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
November 2004 as well as information provided in the May 2004 
statement of the case, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
May 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the April 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), she did receive 
such notice by letter dated November 2004.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was not provided with 
specific notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, she was provided with general 
notice of the evidence needed to establish an increased 
rating and earlier effective date in the March 2002 statement 
of the case, such that the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20Vet. App. 427 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the appellant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  Moreover, it is emphasized that 
entitlement to accrued benefits must be based on evidence in 
file at the time of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 60 percent for herniated 
nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7, for accrued purposes is denied.  

Entitlement to TDIU for accrued purposes is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


